Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION

This office action is in response application 16/794744 filed on 02/19/20. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b) (3).  Accordingly, the information disclosure statement is being considered by the examiner.
Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which paper have been placed of record in the file.

Summary of claims
	
Claims 1-10 are pending.

Claims 1-10 are rejected.	

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang Wei (US Pub. 2011/0316483).

As to claims 1 and 6 the prior art teach a battery management system for a plurality of battery modules, the battery management system comprising: 

for each battery module  among the plurality of battery modules (see fig 2a element 211-216), a respective integrated circuit configured to perform a cell balancing (see fig 2a element 220) control function of the battery module (see fig 2a paragraph 0030-0033); 

and a battery controller in communication with the integrated circuits, the battery controller configured to control the integrated circuits according to a cycle that includes a first mode for sequentially activating cell balancing of the battery modules during a first period and a second mode for stopping the cell balancing (see fig 2a element 220) of the battery modules (see fig 2a element 211-216) during a second period that follows the first period, the battery controller repeating the cycle after the second period, repeating the cycle including changing an order in which the cell balancing of the battery modules is activated in the first mode (see fig 1-3 paragraph 0031-0035 and 0038-040 and summary).


As to claims 2 and 7 the prior art teach wherein the battery controller, when entering the first mode, outputs corresponding balancing start signals to the battery modules (see fig 2a element 211-216) to activate the cell balancing of the battery modules (see fig 1-3 paragraph 0030-0031).

As to claims 3 and 8, the prior art teach wherein the battery controller changes a cell balancing activation order of the battery modules by changing an order in which the balancing start signals are output to the battery modules for each cycle (see fig 2a, fig 3 paragraph 0043-0045).

As to claims 4 and 9 the prior art teaches wherein the battery controller changes an order in which the cell balancing of the battery modules is activated for each cycle such that an average balancing execution time during the first period is equalized for the battery modules (see fig 2a, fig 3 paragraph 0044-0048 and summary).

As to claims 5 and 10 the prior art teaches wherein the battery controller cyclically shifts the order in which the cell balancing of the battery modules is activated for each cycle (see fig 2a, fig 3 paragraph 0046-0050).








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851